DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 03 September 2021 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 September 2021.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claims contain multiple periods.  Each claim must be a single sentence beginning with a capital letter and ending with a single period.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US Serial No. 2016/0369028).
Regarding claims 1 and 5-8; Tonelli et al. teaches the present invention pertains to a crosslinkable liquid composition consisting of at least one crosslinkable fluoropolymer (FC) and at least one additive selected from the group consisting of crosslinking co-agents and crosslinking initiators [0020-0024]; further comprising a solvent [0030], such as ketones or esters (instant claim 7) [0032-0038].  Tonelli et al. teaches the polymer (FC) preferably comprises recurring units derived from vinylidene F) [0123-0126].  Tonelli et al. teaches the composition further comprises a compound (PMA), such as diethylene glycol di(meth)acrylate (instant claims 5-6) [0143].  Tonelli et al. teaches the crosslinking initiator may be a photoinitiator [0144], such as 2-hydroxy-2-methyl-1-phenyl-1-propanone (instant claim 8) [0151].
Tonelli et al. fails to explicitly teach the composition further comprising at least one additive chose from the list: (meth)acrylic monomers which are monofunctional in terms of reactive double bond, agents which modify surface tension, rheology, ageing resistance, adhesion or color, fillers and nanofillers.  However, Tonelli et al. teaches employing at least one of a crosslinking co-agent (which modifies rheology), thus reading on the required additive which modifies rheology.  It is noted that there is nothing in the claims indicating the “agents which modify.. rheology” must be a separate and distinct component, rather the claims require a generic agent which modifies rheology.
Tonelli et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Tonelli et al. does not specifically disclose an embodiment containing a) at least one at least one electroactive fluorinated copolymer, b) at least one (meth)acrylic monomer which is bifunctional or polyfunctional in terms of reactive double bonds, c) at least one radical polymerization initiator, d) at least one organic solvent, and e) at least one additive chosen from the list: (meth)acrylic monomers which are monofunctional in terms of reactive double bonds, agents which modify surface tension, rheology, ageing resistance, adhesion or color, fillers and nanofillers.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a composition containing In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 2; Tonelli et al. teaches the polymer (FC) preferably comprises recurring units derived from vinylidene fluoride (VDF), from 17% to 40% by moles of recurring units derived from trifluoroethylene (TrFE), and from 1% to 3% by moles of recurring units derived from at least one monomer (H’F) [0123-0129].  Thus, assuming the remaining percentage (57% to 82% by moles) is made up by VDF, the molar ratio of VDF:TrFE would fall within the range as required by the instant application.
Regarding claim 9; Tonelli et al. teaches the crosslinkable composition comprises the fluoropolymer (FC) and at least one additive selected from the group consisting of crosslinking co-agents and crosslinking initiators [0138-0140].  Tonelli et al. teaches the crosslinking initiators (photoinitiator, PI) are employed in an amount of 0.01% to 10% by weight (reads on both the required radical initiator and additive) [0159], thus the fluorinated copolymer is employed in an amount of 90% to 99.99% by weight (as calculated by Examiner).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US Serial No. 2016/0369028), as applied to claim 1 above, and further in view of Marrani et al. (US Serial No. 2015/0005456).
Tonelli et al. renders obvious the basic claimed composition, as set forth above, with respect to claim 1.
Regarding claims 3 and 4; Tonelli et al. fails to explicitly teach said electroactive fluorinated copolymer is a terpolymer of general formula P(VDF-TrFE-X), wherein the molar proportion of X units in the polymer is from 0.1% to 15%.  Marrani et al. teaches a crosslinkable composition comprising a fluoropolymer (F) 17% to 40% by moles of TrFE [0026], and 0.01% to 10% by moles of recurring units derived from at least one monomer comprising an azide group and a hydro(fluorocarbon) [0039; 0042].  Tonelli et al. and Marrani et al. are analogous art because they are reasonably pertinent to the problem faced by the inventor, fluorinated copolymers which, after crosslinking of the composition, retain their electroactive properties.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the fluoropolymer of Marrani et al. to the composition of Tonelli et al., and would have been motivated to do so in order to achieve an easily crosslinkable composition (by thermal treatment and/or UV light), which still are endowed with outstanding values for breakdown voltage, thus 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767